         Case 1:19-cv-03826-ER Document 27 Filed 05/03/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD J. TRUMP, DONALD J. TRUMP
 JR., ERIC TRUMP, IVANKA TRUMP,

 and
                                                      Docket No. 1:19-cv-03826-ER
 THE DONALD J. TRUMP REVOCABLE
 TRUST, THE TRUMP ORGANIZATION,                       MEMORANDUM OF LAW IN
 INC., TRUMP ORGANZATION LLC, DJT                     SUPPORT OF PLAINTIFFS’
 HOLDINGS LLC, DJT HOLDINGS                           MOTION FOR A PRELIMINARY
 MANAGING MEMBER LLC, TRUMP                           INJUNCTION
 ACQUISITION LLC, and TRUMP
 ACQUISITION, CORP.,

                               Plaintiffs,

                - against -

 DEUTSCHE BANK AG and CAPITAL ONE
 FINANCIAL CORP.,

                               Defendants.

                                       INTRODUCTION
       The House of Representatives desperately wants President Donald J. Trump’s private financial

records. But instead of trying to obtain them from the President, the House Permanent Select

Committee on Intelligence and Financial Services Committee issued subpoenas to two banks that

have done business with the President: Deutsche Bank and Capital One. According to the Banks, the

Committees’ sweeping subpoenas seek a mountain of documents—covering at least the last ten

years—not only about President Trump, but also his children, their children and spouses, a number

of his businesses, and even any affiliates, employees, or agents of those businesses. The Committees

are demanding, among other things, records of every single checking-account withdrawal, credit-card

swipe, or debit-card purchase—no matter how trivial or small—made by each and every member of

the Trump family. This case, accordingly, presents an important dispute between the President, two
          Case 1:19-cv-03826-ER Document 27 Filed 05/03/19 Page 2 of 17



major banks, the House of Representatives, and a number of individuals and companies totally outside

government about the legality of two outrageously broad subpoenas.

        What makes judicial intervention so urgent is that the subpoenas instruct the Banks to produce

Plaintiffs’ confidential information by May 6, 2019. While the Committees have stayed that deadline

until after this Court resolves Plaintiffs’ preliminary-injunction motion, the Committees have not

agreed to stay the deadline until after this Court renders final judgment. Plaintiffs thus seek a

preliminary injunction to ensure they have a full and fair opportunity to contest the merits of the

subpoenas’ legality. More precisely, Plaintiffs ask this Court to enter a preliminary injunction

prohibiting Defendants from complying with or enforcing the subpoenas until this Court can reach a

final decision on the merits of Plaintiffs’ important claims. Only this preliminary relief will ensure that

Congress’ attempts to enforce the subpoenas do not interfere with the “arduous and delicate task”

that the Constitution has assigned to this Court. Watkins v. United States, 354 U.S. 178, 198 (1957).

Plaintiffs are entitled to interim relief for two independent reasons.

        First, Plaintiffs face “‘irreparable harm’” and have a “‘likelihood of success on the merits.’”

Citigroup Glob. Markets, Inc. v. VCG Special Opportunities Master Fund Ltd., 598 F.3d 30, 35 (2d Cir. 2010).

Plaintiffs will suffer irreparable harm because, if this Court does not intervene to preserve the status

quo, there will be no way to unring the bell once the Banks give Congress the requested information.

The Committees will have reviewed confidential documents that this Court may later determine were

illegally subpoenaed. No damages award could ever make Plaintiffs whole. And the denial of

temporary relief could prevent any meaningful judicial review of Plaintiffs’ claims. This is the

quintessential case of irreparable harm.

        Plaintiffs are also likely to prevail on the merits of their claims. The Committees’ overbroad

subpoenas are not supported by a “legitimate legislative purpose.” Eastland v. U.S. Servicemen’s Fund,

421 U.S. 491, 501 n.14 (1975). The Committees have not identified any legislative purpose—let alone



                                                   -1-
           Case 1:19-cv-03826-ER Document 27 Filed 05/03/19 Page 3 of 17



a potential piece of legislation—that their requests are designed to advance. At best, the Committees

seek these documents so they can conduct law-enforcement activities that the Supreme Court has held

are reserved to the other branches. More likely, though, the Committees want to collect and “expose”

the financial documents of the President—and his children and grandchildren—“for the sake of

exposure.” Watkins, 354 U.S. at 200. That purpose is illegitimate and provides no constitutional footing

for the subpoenas. Nor do the subpoenas comply with the procedural requirements of the Right to

Financial Privacy Act, 12 U.S.C. §3501 et seq., which regulates the federal government’s attempts to

obtain private financial information. In fact, Congress will not even give Plaintiffs copies of the

subpoenas to allow them (and this Court) to fairly assess their true scope and purpose. Because

Plaintiffs have not received the necessary notice or opportunity to object, the RFPA prohibits the

Banks from turning over Plaintiffs’ confidential information to Congress. §3403(a)-(b).

        Second, Plaintiffs easily prevail under the alternative test for a preliminary injunction:

irreparable harm plus “‘sufficiently serious questions going to the merits to make them a fair ground

for litigation’” and “‘a balance of hardships tipping decidedly toward the party requesting the

preliminary relief.’” Citigroup, 598 F.3d at 35. In a procedurally identical case, the D.C. Circuit has held

that irreparable harm is the “decisive element” favoring interim relief against a congressional subpoena

to a third-party bank. U.S. Servicemen’s Fund v. Eastland, 488 F.2d 1252, 1256-57 (D.C. Cir. 1973),

subsequent merits decision rev’d on other grounds, 421 U.S. 491. Only interim relief can ensure that the third-

party bank does not disclose the plaintiff’s information before this Court can consider the “serious

constitutional questions” raised by the subpoenas with the necessary “consideration and deliberation.”

Id.

        For the same reasons, the balance of harms and public interest tilt decidedly in Plaintiffs’ favor.

The Banks will suffer no harm if interim relief is granted; if anything, they will be spared the cost of

complying with sweeping subpoenas and the prospect of liability to Plaintiffs under the RFPA. Indeed,



                                                     -2-
          Case 1:19-cv-03826-ER Document 27 Filed 05/03/19 Page 4 of 17



the Banks have made clear that they will respect any court order staying the time for compliance. See,

e.g., Dkt. 21 (consent motion for temporary injunction). The only harm that the Committees will suffer,

if they ultimately prevail on the merits, is some delay before receiving the documents. Courts have

consistently held that such harm is given little weight and pales in comparison to the severe harm that

Plaintiffs will suffer if the status quo is not preserved. And there is no public interest in allowing

Congress to subvert judicial review by enforcing a subpoena that has been challenged as illegal. To the

contrary, the public interest is served by ensuring that this important dispute encompassing two

coequal branches is fully and fairly resolved before the Committees get documents that they are

unwilling to ask the President for directly.

        Finally, granting a preliminary injunction will allow this case to be adjudicated in an orderly

fashion. Without one, Plaintiffs will be forced to seek the same relief from the Second Circuit and the

Supreme Court. There is no reason to burden the appellate courts with emergency requests. The

preliminary injunction would be for a limited duration, would ensure that the status quo is preserved

while this Court considers the merits, and would cause no appreciable harm to Defendants or the

public. Plaintiffs thus respectfully request that this Court grant a preliminary injunction.

                                           BACKGROUND
        The 2018 midterm elections flipped control of the House of Representatives and its

committees. Compl. ¶34. Representative Adam Schiff is now Chairman of the House Intelligence

Committee, and Representative Maxine Waters is Chairwoman of the House Financial Services

Committee. Id. ¶3. After assuming their positions, these Chairs (along with their party leadership)

announced that they would aggressively issue subpoenas to force disclosure of President Trump’s

private finances. Id. ¶¶35-38. In recent weeks, several House committees have executed that plan by

issuing a flurry of subpoenas and requests for information about the President’s family, personal




                                                  -3-
            Case 1:19-cv-03826-ER Document 27 Filed 05/03/19 Page 5 of 17



finances, and businesses—almost all of which is completely unrelated to his term and duties in office.

Id. ¶¶39-42.

         This lawsuit concerns two of those subpoenas. The challenged subpoenas were issued as part

of a secret agreement among three House committees to coordinate their efforts to obtain as much

information as possible about Plaintiffs and their private financial records. Id. ¶40. The subpoenas’

existence is not secret; Chairman Schiff and Chairwoman Waters issued public statements confirming

their existence shortly after they were issued. Chairman Schiff confirmed that Deutsche Bank had

received a “friendly” subpoena. And Chairman Waters told the press that the subpoenas were sent as

part of an alleged inquiry into the “potential use of the U.S. financial system for illicit purposes.”1

         In an effort to ascertain firsthand the breadth of the subpoenas—and because federal law

imposes notice requirements on the government’s attempts to obtain financial records—Plaintiffs’

counsel contacted the Committees and requested copies of the subpoenas. Counsel for the House

responded by noting that Plaintiffs “are not the recipients of any subpoenas issued by the Committees

and, consistent with long-standing practice, the Committees do not provide copies of subpoenas to

third parties.” Strawbridge Decl., Ex. A.

         Because the House refused to provide any information about the subpoenas, Plaintiffs can

rely only on the Banks’ descriptions of their scope (the Banks also declined to provide copies of the

actual subpoenas). According to Deutsche Bank, the subpoenas “require[] production of certain

records and/or information related to banking activities, including information regarding accounts,

financings, and related financial information” for all of the named Plaintiffs. Id., Ex. B. The demand

extends to any account “in the name of any of the above-named individuals or entities … or members

of their immediate family.” Id. (emphasis added). They also extend to “any account in which any of the


          1 See, e.g., Emily Flitter & David Enrich, Deutsche Bank Is Subpoenaed for Trump Records by House Democrats, New York

Times (Apr. 15, 2019), nyti.ms/2Xa90V6; Kelsey Snell, Congress Subpoenas Deustche Bank as Part of Democrats’ Probe of Trump
Finances, NPR (Apr. 16, 2019 9:59 A.M.), n.pr/2KJTHBj.


                                                            -4-
          Case 1:19-cv-03826-ER Document 27 Filed 05/03/19 Page 6 of 17



above-named individuals or entities are, or were … a trustee, settlor or grantor, beneficiary, or

beneficial owner, or in which any of the individuals or entities have or have had in any way control

over, individually or with others.” Id.

        The demand is just as sweeping for the entity Plaintiffs. According to Deutsche Bank, its

subpoena seeks the same information about any of those entities’ “parents, subsidiaries, affiliates,

branches, divisions, partnerships, properties, groups, special purpose entities, joint ventures,

predecessors, successors, or any other entity in which they have or had a controlling interest.” Id. It

even includes any records of “any current or former employee, officer, director, shareholder, partner,

member, consultant, senior manager, manager, senior associate, staff employee, independent

contractor, agent, attorney or other representative” of the entity Plaintiffs. Id.

        The scope of the subpoenas is equally expansive with respect to time. Deutsche Bank

confirmed that “[i]n general, the subpoenas call for the Bank to produce responsive documents from

January 1, 2010 through the present.” But for “documents related to account applications, opening

documents, KYC, due diligence, and closing documents ... the subpoena requires production without

any time limitation.” Id., Ex. C.

        It is no exaggeration, then, to say that these subpoenas seek any financial document in the

recipients’ possession that is connected in any way, shape, or form to any of Plaintiffs, for at least a

ten-year period. It would be hard to imagine a more intrusive and wide-ranging request to a bank

about its customers. On their face, the subpoenas demand detailed records about children’s savings

accounts, individuals’ debit- and credit-card purchases, and sensitive personal details that accompany

account-opening documents.

        Plaintiffs brought this suit to challenge the Banks’ planned compliance with these illegal and

overbroad subpoenas. The subpoenas instruct the Banks to produce Plaintiffs’ confidential

information by May 6. The Committees have agreed to push that deadline back until after the Court



                                                   -5-
           Case 1:19-cv-03826-ER Document 27 Filed 05/03/19 Page 7 of 17



resolves this motion, but no longer. Plaintiffs thus need a preliminary injunction to maintain the status

quo until the subpoenas’ validity can be fully litigated on the merits.

                                               ARGUMENT
        The purpose of a preliminary injunction is “to keep the parties, while the suit goes on, as far

as possible in the respective positions they occupied when the suit began.” Hamilton Watch Co. v. Benrus

Watch Co., 206 F.2d 738, 742 (2d Cir. 1953). Plaintiffs are entitled to this relief if they show

“‘(a) irreparable harm and (b) either (1) likelihood of success on the merits or (2) sufficiently serious

questions going to the merits to make them a fair ground for litigation and a balance of hardships

tipping decidedly toward the party requesting the preliminary relief.’” Citigroup, 598 F.3d at 35.

Plaintiffs satisfy this standard, in both of its iterations.

I.      Plaintiffs will suffer irreparable harm without a preliminary injunction.
        Plaintiffs undoubtedly face irreparable harm if the Court does not issue an order preserving

the status quo. If this Court does not intervene, the Banks could give the Committees reams of

Plaintiffs’ financial records—private information that was shared with the Banks on the condition that

they would keep it confidential. If the Banks produce the information, the status quo can never be

restored. One district court aptly explained why the disclosure of confidential records is “[c]learly …

irreparable in nature”:

        Once confidentiality is breached, the harm is done and cannot be undone. Plaintiff
        cannot subsequently perform its commitment to its clients to protect the
        confidentiality of the documents and the information which they contain. There is no
        way to recapture and remove from the knowledge of others information improperly
        disclosed by Defendant. No court order or specific performance can be framed to
        accomplish that end, and no award of money damages will change the fact that
        information which Plaintiff was entitled to have kept from the knowledge of third
        parties is no longer shielded from their gaze. Confidentiality, like pregnancy, is an all
        or nothing proposition; either it exists or it does not exist.

Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Bishop, 839 F. Supp. 68, 72 (D. Me. 1993). “Once the

documents are surrendered,” in other words, “confidentiality will be lost for all time. The status quo

could never be restored.” Providence Journal Co. v. FBI, 595 F.2d 889, 890 (1st Cir. 1979); see PepsiCo, Inc.


                                                     -6-
          Case 1:19-cv-03826-ER Document 27 Filed 05/03/19 Page 8 of 17



v. Redmond, 1996 WL 3965, at *30 (N.D. Ill. 1996) (“[J]ust as it is impossible to unring a bell, once

disclosed, … confidential information lose their secrecy forever.”); Metro. Life Ins. Co. v. Usery, 426 F.

Supp. 150, 172 (D.D.C. 1976) (“Once disclosed, such information would lose its confidentiality

forever.”). That is why “[t]he disclosure of private, confidential information ‘is the quintessential type

of irreparable harm that cannot be compensated or undone by money damages.’” Airbnb, Inc. v. City of

New York, 2019 WL 91990, at *23 (S.D.N.Y. Jan. 3, 2019) (quoting Hirschfeld v. Stone, 193 F.R.D. 175,

187 (S.D.N.Y. 2000)).

        Immediate intervention is also needed to preserve Plaintiffs’ opportunity to secure judicial

review of their constitutional claims. “Courts routinely issue injunctions to stay the status quo when”

events might otherwise “moot the losing party’s right to appeal.” John Doe Co. v. CFPB, 235 F.Supp.3d

194, 206 (D.D.C. 2017); see Ctr. For Int’l Envtl. Law v. Office of U.S. Trade Rep., 240 F. Supp. 2d 21, 22-

23 (D.D.C. 2003) (explaining that the movant makes “a strong showing of irreparable harm” where

disclosure would moot any appeal); John Doe Agency v. John Doe Corp., 488 U.S. 1306, 1309, (1989)

(Marshall, J., in chambers) (“The fact that disclosure would moot that part of the Court of Appeals’

decision requiring disclosure … create[s] an irreparable injury.”). This “irreparable” harm exists when

a plaintiff challenges a congressional subpoena to a third party. Eastland, 488 F.2d at 1256.

“[C]ompliance by the third person could frustrate any judicial inquiry” into “whether a legitimate

legislative purpose is present.” Eastland, 421 U.S. at 501 n.14. Allowing this to happen would wrongly

deny the plaintiff’s rights and “immunize the subpoena from challenge” based on “the fortuity that

documents sought by a congressional subpoena are not in the hands of a party claiming injury from

the subpoena.” United States v. AT&T Co., 567 F.2d 121, 129 (D.C. Cir. 1977). In other words, denying

interim relief could “entirely destroy [Plaintiffs’] rights to secure meaningful review.” Providence Journal

Co., 595 F.2d at 890. That is classic irreparable harm.




                                                   -7-
           Case 1:19-cv-03826-ER Document 27 Filed 05/03/19 Page 9 of 17



II.     Plaintiffs are likely to succeed on the merits.
        A.       The subpoenas lack a legitimate legislative purpose.
        Not infrequently, federal courts adjudicate the legality of congressional subpoenas. Most of

these cases follow a familiar fact pattern: Congress issues a subpoena, the target does not comply,

Congress tries to force compliance in federal court, and the target raises the illegality of the subpoena

as a defense in litigation.

        But this is not the only way to challenge a congressional subpoena. When Congress “seeks

information directly from a party,” that party “can resist and thereby test the subpoena.” Eastland, 421

U.S. at 501 n.14. When Congress “seeks that same information from a third person,” however, this

option is not available; the third party might not have an interest in protecting the information or

resisting the subpoena, and its “compliance” with the subpoena “could frustrate any judicial inquiry.”

Id. For that reason, the law allows the person whose information will be exposed to sue in federal

court for an “injunction or declaratory judgment.” Eastland, 488 F.2d at 1259. The key question in

such a case is “whether a legitimate legislative purpose is present.” Eastland, 421 U.S. at 501.

        The “legitimate legislative purpose” requirement stems directly from the Constitution. “The

powers of Congress … are dependent solely on the Constitution,” and “no express power in that

instrument” allows Congress to investigate individuals or to issue compulsory process. Kilbourn v.

Thompson, 103 U.S. 168, 182-89 (1880). The Constitution instead permits Congress to enact certain

kinds of legislation. See, e.g., Art. I, §8. Thus, Congress’ power to investigate “is justified solely as an

adjunct to the legislative process.” Watkins, 354 U.S. at 197. “Congress is not invested with a general

power to inquire into private affairs. The subject of any inquiry always must be one on which

legislation could be had.” Eastland, 421 U.S. at 504 n.15 (cleaned up); see also Quinn v. United States, 349

U.S. 155, 161 (1955) (“[T]he power to investigate” does not “extend to an area in which Congress is

forbidden to legislate.”).




                                                   -8-
         Case 1:19-cv-03826-ER Document 27 Filed 05/03/19 Page 10 of 17



        “Oversight” and “transparency,” in a vacuum, are not legitimate legislative purposes that can

justify subpoenaing a private citizen. For more than a century, in fact, the Supreme Court has been

quite “sure” that neither the House nor Senate “possesses the general power of making inquiry into

the private affairs of the citizen.” Kilbourn, 103 U.S. at 190. “[T]here is no congressional power to

expose for the sake of exposure.” Watkins, 354 U.S. at 200. “No inquiry is an end in itself; it must be

related to, and in furtherance of, a legitimate task of the Congress.” Id. at 187.

        Additionally, because Congress must have a legitimate legislative purpose, it cannot use

subpoenas to exercise “any of the powers of law enforcement.” Quinn, 349 U.S. at 161. Those powers

“are assigned under our Constitution to the Executive and the Judiciary.” Id. Put simply, Congress is

not “a law enforcement or trial agency,” and congressional investigations conducted “for the personal

aggrandizement of the investigators” or “to ‘punish’ those investigated” are “indefensible.” Watkins,

354 U.S. at 187. Our tripartite system of separated powers requires that “any one of the[] branches

shall not be permitted to encroach upon the powers confided to the others, but that each shall by the

law of its creation be limited to the exercise of the powers appropriate to its own department and no

other.” Kilbourn, 103 U.S. at 190-91.

        Finally, when a subpoena is issued by a single committee, any legislative purpose is not

legitimate unless it falls within that committee’s jurisdiction. “The theory of a committee inquiry is

that the committee members are serving as the representatives of the parent assembly in collecting

information for a legislative purpose.” Watkins, 354 U.S. at 200. Congress therefore must “spell out

that group’s jurisdiction and purpose with sufficient particularity … in the authorizing resolution,”

which “is the committee’s charter.” Id. at 201. The committee “must conform strictly to the

resolution.” Exxon Corp. v. FTC, 589 F.2d 582, 592 (D.C. Cir. 1978). And when an investigation is

“novel” or “expansive,” courts will construe the committee’s jurisdiction “narrowly.” Tobin v. United

States, 306 F.2d 270, 275 (D.C. Cir. 1962).



                                                   -9-
         Case 1:19-cv-03826-ER Document 27 Filed 05/03/19 Page 11 of 17



        Plaintiffs will likely prove that the Committees’ subpoenas are not supported by a legitimate

legislative purpose. The Committees have never identified a single piece of legislation within their

respective jurisdictions that they are considering. The stated justification for their subpoenas, instead,

is to investigate “potential foreign influence on the U.S. political process” or the use of the financial

system for “illicit purposes.” But the information they seek long predates the President’s election to

office, reaches well beyond transactions associated with foreign parties, and encompasses reams of

account records for entities, individuals, children, and spouses who have never even been implicated

in any probe. The subpoenas are thus a transparent attempt to “expose” Plaintiffs’ finances “for the

sake of exposure.” Watkins, 354 U.S. at 200. The financial conduct of private citizens years before they

were anywhere near public office, moreover, has nothing to do with government oversight and is a

quintessential law-enforcement task reserved to the executive and judicial branches. These wildly

overbroad subpoenas are an improper attempt to exercise authority that Congress does not have. This

Court will likely quash or narrow them.

        B.      The subpoenas violate the Right to Financial Privacy Act.
        In addition to the constitutional concerns, the Committees’ subpoenas violate Plaintiffs’

statutory rights under the RFPA. The RFPA prohibits the federal government from accessing “the

financial records of any customer” from a bank unless the government first follows certain procedures.

12 U.S.C. §3402. The Act likewise prohibits banks from disclosing a customer’s financial records until

the government complies with those procedures, §3403(a), and certifies that it did so, §3403(b). For

subpoenas, summons, and other written requests, the RFPA requires the government to (1) have

“reason to believe” that the records are “relevant to a legitimate law enforcement inquiry”; (2) give

the customer a copy of the subpoena, summons, or request; and (3) wait at least ten days so the

customer can file a motion to quash. §§3405, 3408. If the government fails to follow these procedures,

the customer can obtain “injunctive relief … to require that [they] are complied with.” §3418. And if



                                                  - 10 -
            Case 1:19-cv-03826-ER Document 27 Filed 05/03/19 Page 12 of 17



a bank turns over the records before the government complies with the RFPA, the bank is liable for

statutory damages, actual damages, punitive damages, attorney’s fees, and costs. §3417. In short, “the

RFPA defines the conditions in which financial institutions may disclose an individual’s financial

records, defines the conditions in which government officials may access an individual’s financial

records, and provides a civil cause of action for anyone injured by a violation of the act’s substantive

provisions.” Lopez v. First Union Nat. Bank of Fla., 129 F.3d 1186, 1190 (11th Cir. 1997) (citations

omitted).

        Here, the Banks are threatening to turn over, and the Committees are threatening to obtain,

Plaintiffs’ records without complying with the RFPA. The Committees have not followed the RFPA’s

procedures—or even tried to do so. They refuse to even give Plaintiffs copies of the subpoenas, much

less follow the procedures outlined in the statute. And the Committees of course have not certified to

the Banks that they followed the RFPA’s procedures. Plaintiffs are thus entitled to an injunction

prohibiting the Banks from disclosing, and the Committees from obtaining, their financial records.

        Congress is not exempt from the procedures outlined in the RFPA. As Defendant Deutsche

Bank wrote to Chairwoman Waters in June 2017:

        The Right to Financial Privacy Act (“RFPA”) specifically governs how financial
        institutions like Deutsche Bank must respond to information requests from the federal
        government. The legislation was intended to “protect and preserve the confidential
        relationship between [financial] institutions and their customers and the constitutional
        rights of those customers….” Right to Financial Privacy Act, H.R. 9142, 95th Cong.,
        Sec. 2(b) (1977). You suggest that the law does not apply to Members of Congress
        because “[t]he legislative branch has never been considered an ‘agency or department’”
        and therefore is not a “government authority” within the meaning of the statute.
        However, Congress itself has given the term “department” a far broader definition
        than suggested by your letter. See, e.g., 18 U.S.C. § 6 (“The term ‘department’ means
        one of the executive departments enumerated in section 1 of Title 5, unless the context
        shows that such term was intended to describe the executive, legislative, or judicial
        branches of the government.”). Here, Congress’s desire to protect customer privacy
        through the passage of the RFPA compels the conclusion that the term “department”
        should not be given a narrow reading.




                                                 - 11 -
         Case 1:19-cv-03826-ER Document 27 Filed 05/03/19 Page 13 of 17



6/29/17 Ltr. from Deutsche Bank to Reps. Waters et al., bit.ly/2XOViaH. Plaintiffs couldn’t agree

more.

        Several other features of the RFPA confirm Deutsche Bank’s conclusion that the statute

applies to Congress. The RFPA broadly prohibits banks from disclosing information to “any

Government authority” or “any agency or department of the United States.” 12 U.S.C. §§3403(a),

3401(3) (emphasis added); see Ali v. Fed. Bureau of Prisons, 552 U.S. 214, 219 (2008) (“[T]he word ‘any’

has an expansive meaning, that is, ‘one or some indiscriminately of whatever kind.’”). Congress is

commonly referred to as a “department” of the federal government. See, e.g., Calif. Motor Transp. Co. v.

Trucking Unlimited, 404 U.S. 508, 510 (1972); Nixon v. Admin’r of Gen. Servs., 433 U.S. 425, 443 (1977).

And the Congress that enacted the RFPA acknowledged that it covered the judicial and legislative

branches—not just the executive branch—which is why it expressly exempted grand-jury subpoenas,

§3413(i), and certain congressional subpoenas, §3412(d).

        In short, the RFPA covers these Congressional subpoenas, the Committees made no attempt

to comply with the statute, and so the Banks have no authority to disclose Plaintiffs’ confidential

information. Plaintiffs are likely to prevail on their RFPA claim.

III.    Alternatively, Plaintiffs have raised serious questions and the balance of hardships
        tips decidedly in their favor.
        At the very least, Plaintiffs’ claims raise “‘sufficiently serious questions going to the merits to

make them a fair ground for litigation’” and the “balance of hardships tip[] decidedly toward …

preliminary relief.’” Citigroup, 598 F.3d at 35. The Eastland case is directly on point. There, a

congressional committee subpoenaed the plaintiff’s bank for “records pertaining to or involving the

[plaintiff’s] account or accounts.” 488 F.2d at 1254. The plaintiff sued the bank and several

congressional defendants for a declaration that the subpoena was unenforceable and for an injunction

prohibiting the defendants from enforcing or complying with it. Id. at 1254-56. When the district court

denied a TRO, the D.C. Circuit reversed and stayed the subpoena’s enforcement. See id. at 1256. The


                                                  - 12 -
         Case 1:19-cv-03826-ER Document 27 Filed 05/03/19 Page 14 of 17



“decisive element” favoring a stay, the D.C. Circuit explained, was the fact that “unless a stay is granted

this case will be mooted, and there is likelihood, that irreparable harm will be suffered by [plaintiff

when the subpoena’s due date arrives].” Id. The court added that the stay was warranted because the

case raised “serious constitutional questions that require more time” and issues that are “of such

significance that they require” further “consideration and deliberation.” Id. When the district court

then denied a preliminary injunction on remand, the D.C. Circuit reversed again and entered another

stay. See id. at 1257. The D.C. Circuit reiterated that the district court needed to fully consider the

merits of plaintiff’s claims on final judgment to “ensure” that the case “is determined with the best

available perspective, both as to the underlying evidence and the appraisal thereof by the District

Judge.” Id. at 1257.

        This Court should follow Eastland. Here too, Plaintiffs face “irreparable harm” if they do not

receive interim relief before the subpoena’s due date. Id. at 1256. And here too, Plaintiffs raise “serious

constitutional questions” that should be resolved once there has been full merits briefing, oral

argument, and this Court’s “best available perspective” after thoughtful “consideration and

deliberation.” Id. at 1256-57. If anything, the constitutional questions raised in this case—overbroad

attempts by Congress to conduct law-enforcement investigations into the personal finances of a sitting

President, his family, and his businesses—are far more serious and important than the questions in

Eastland. Thus, the fact that Plaintiffs will suffer irreparable harm if the subpoenas are not stayed and

the Banks turn over Plaintiffs’ information should be “decisive.” Id. at 1257.

        Also like Eastland, the balance of harms in this case tips decidedly in favor of a preliminary

injunction. For the Banks, they will actually benefit from an order preserving the status quo. The Banks

currently face a difficult choice: ignore the subpoena and risk adverse action by Congress, or comply




                                                  - 13 -
           Case 1:19-cv-03826-ER Document 27 Filed 05/03/19 Page 15 of 17



with the subpoena and risk liability to Plaintiffs under the RFPA.2 Only a preliminary injunction

resolves this dilemma: It allows an “orderly resolution of [the] disputed question” by permitting the

Banks to “merely await a court ruling on [Plaintiffs’] challenge.” AT&T, 567 F.2d at 129. A preliminary

injunction would recognize and enforce the principle that, when a client “challenges the enforceability

of a subpoena,” the third-party custodian “c[an] refuse to produce the documents, thereby allowing

[the client to litigate], without violating its obligation to comply with enforceable subpoenas.” United States v. Deloitte

LLP, 610 F.3d 129, 142 (D.C. Cir. 2010) (emphasis added).

         As for the Committees, they have no urgent need for the subpoenaed documents. “[T]he

events at issue are already several years old and if the [defendants] prevail[] in this litigation, the records

will ultimately be produced.” Judicial Watch, Inc. v. U.S. Dep’t of Homeland Sec., 514 F. Supp. 2d 7, 11

(D.D.C. 2007). Indeed, the vast majority of documents that the Committees seek predate the

President’s nomination—let alone his election. The Committees’ “interest in receiving the records

immediately” thus “poses no threat of irreparable harm to them.” Shapiro v. DOJ, 2016 WL 3023980,

at *7 (D.D.C. May 25, 2016) (quoting John Doe Agency, 488 U.S. at 1309 (Marshall, J., in chambers)); see

EPIC v. DOJ, 15 F. Supp. 3d 32, 47 (D.D.C. 2014) (explaining that a “desire to have [the documents]

in an expedited fashion without more is insufficient to constitute irreparable harm”). Interim relief

only “postpones the moment of disclosure … by whatever period of time may be required” to finally

adjudicate the merits of Plaintiffs’ claim. Providence Journal, 595 F.2d at 890; see Fund For Animals v.

Norton, 281 F. Supp. 2d 209, 222 (D.D.C. 2003) (rejecting government’s claim of harm in having its

action “delayed for a short period of time pending resolution of this case on the merits”); 22nd Avenue

Station, Inc. v. City of Minneapolis, 429 F.Supp.2d 1144, 1152 (D. Minn. 2006) (similar); Inchcape Shipping

Services Holdings Ltd. v. United States, 2014 WL 12838793, at *3 (Fed. Cl. 2014) (similar). In any event,



          2 The Banks also risk liability for violating the privacy protections in the Graham-Leach-Bliley Act, 15 U.S.C.

§6801 et seq.


                                                          - 14 -
         Case 1:19-cv-03826-ER Document 27 Filed 05/03/19 Page 16 of 17



whatever interest the Committees might have in immediately obtaining these documents pales in

comparison to Plaintiffs’ interest in securing judicial review before the status quo is forever altered.

        Last, the public interest weighs strongly in favor of preserving the status quo. Congress simply

“does not have an interest” in violating the Constitution or the RFPA, Amarin Pharma, Inc. v. FDA,

119 F. Supp. 3d 196, 237 (S.D.N.Y. 2015), and the public “clearly” has “an interest in the government

maintaining procedures that comply with constitutional requirements,” ACORN v. FEMA, 463 F.

Supp. 2d 26, 36 (D.D.C. 2006) (citing O’Donnell Const. Co. v. District of Columbia, 963 F.2d 420, 429

(D.C. Cir. 1992)). The Constitution entrusts this Court to determine whether Congress has “assumed

a power which could only be properly exercised by another branch of the government.” Kilbourn, 103

U.S. at 192. Denying the interim relief that Plaintiffs seek would “abdicate the responsibility placed by

the Constitution upon the judiciary to insure that the Congress” has not acted illegitimately in issuing

these sweeping subpoenas for the President’s confidential financial documents. Watkins 354 U.S. at

198-99. Allowing the Committees to evade judicial review is not in the public interest.

                                           CONCLUSION
        For all these reasons, Plaintiffs respectfully ask this Court to enter a preliminary injunction

prohibiting Defendants from enforcing or complying with the subpoenas until the Court can issue a

final judgment.




                                                  - 15 -
        Case 1:19-cv-03826-ER Document 27 Filed 05/03/19 Page 17 of 17



Dated: May 3, 2019                                 Respectfully submitted,

                                                    s/ Patrick Strawbridge T
Marc L. Mukasey                                    Patrick Strawbridge
MUKASEY FRENCHMAN & SKLAROFF LLP                   CONSOVOY MCCARTHY PARK PLLC
250 Park Avenue, 7th Floor                         Ten Post Office Square
New York, NY 10177                                 8th Floor South PMB #706
347-527-3940                                       Boston, MA 02109
marc.mukasey@mukaseylaw.com                        patrick@consovoymccarthy.com

Counsel for The Donald J. Trump Revocable Trust,   William S. Consovoy
The Trump Organization, Inc., Trump Organization   Cameron T. Norris
LLC, The Trump Corporation, DJT Holdings LLC,      CONSOVOY MCCARTHY PARK PLLC
DJT Holdings Managing Member LLC, Trump            3033 Wilson Blvd., Ste. 700
Acquisition LLC, and Trump Acquisition, Corp.      Arlington, VA 22201
                                                   (703) 243-9423
                                                   will@consovoymccarthy.com
                                                   cam@consovoymccarthy.com

                                                   Counsel for President Donald J. Trump,
                                                   Donald J. Trump Jr., Eric Trump, and Ivanka Trump




                                               - 16 -
